Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered December 6, 1995, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the evidence is legally insufficient to support his conviction of criminal possession of a weapon in the third degree (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, *523250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Copertino, Krausman and Florio, JJ., concur.